Title: 20th.
From: Adams, John Quincy
To: 


       Was part of the afternoon at Bridge’s chamber. Had tea at Little’s. Charles and Cranch, pass’d the evening at Mr. Hilliard’s. I was with Mr. Andrews at White’s chamber.
       William Amherst Barron of Petersham was 18. the 10th. of January. By the death of his father, which happened since he entered the university, he has been involved in some difficulties, and has been able to spend but a small portion of his Time here. Notwithstanding these disadvantages he is said to be a good scholar, and his disposition is amiable. Since I came, he has been present only one quarter, so that my personal acquaintance with him is not intimate. He intends studying Law.
       
      